NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 18-3225
                                     ______________

                                HERNANDEZ TOKPAH,
                                            Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                            ______________

                               On Petition for Review from
                            the Board of Immigration Appeals
                              (Agency No.: A079-864-650)
                           Immigration Judge: Virna A. Wright
                                    ______________

                        Submitted under Third Circuit LAR 34.1(a)
                                   February 12, 2021

            Before: CHAGARES, SCIRICA, and RENDELL, Circuit Judges

                                   (Filed: May 27, 2021)

                                     ______________

                                        OPINION*
                                     ______________


SCIRICA, Circuit Judge




*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
    constitute binding precedent.
       Hernandez Tokpah petitions for review of the Board of Immigration Appeals’s

order dismissing his appeal and affirming the Immigration Judge’s determination that he

is removable as an aggravated felon. In making its decision, the Board relied on Matter of

Rosa, 27 I. & N. Dec. 228 (BIA 2018). We have since reversed that decision and clarified

the proper framework for determining whether a state conviction qualifies as an

aggravated felony under 8 U.S.C. § 1229b(a)(3). See Rosa v. Att’y Gen., 950 F.3d 67, 81

(3d Cir. 2020). We will grant Tokpah’s petition for review, vacate the Board’s dismissal,

and remand so that the Board can conduct further proceedings consistent with Rosa.

                                             I

       Tokpah is a native and citizen of Liberia. He was admitted to the United States in

2004 as a refugee and in 2008 obtained lawful permanent resident status.

       In 2017, following a guilty plea in New Jersey Superior Court, Tokpah was

convicted for possession with intent to distribute cocaine within 1,000 feet of school

property in violation of N.J. Stat. Ann. § 2C:35-7(a) (the “New Jersey School Zone

Statute”). He was sentenced to two years of probation.

       The Department of Homeland Security (“DHS”) commenced removal proceedings

against Tokpah. Based on his conviction under the New Jersey School Zone Statute, he

was charged with removability under both 8 U.S.C. § 1227(a)(2)(B)(i), due to his

conviction for a controlled substance offense, and 8 U.S.C. § 1227(a)(2)(A)(iii), for

having been convicted of an aggravated felony after admission to the United States.

Tokpah conceded his removability on the controlled substance conviction but denied that

he was removable as an aggravated felon.


                                             2
       Tokpah applied for cancellation of removal under 8 U.S.C. § 1229b(a), which

requires, inter alia, that the applicant “has not been convicted of any aggravated felony.”

An Immigration Judge rendered a written decision finding that Tokpah was not

removable as an aggravated felon. Thus, Tokpah remained eligible for cancellation of

removal.1

       DHS, however, filed a motion to reconsider in light of Matter of Rosa, 27 I. & N.

Dec. 228 (BIA 2018), an intervening Board decision determining that a conviction under

the New Jersey School Zone Statute is an aggravated felony. In Matter of Rosa, the

Board reasoned that it was permissible to look to multiple provisions of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., in determining whether a state offense

constitutes an aggravated felony. 27 I. & N. Dec. at 231–32. Under this approach, the

Board compared the New Jersey School Zone Statute to 21 U.S.C. § 841(a)(1), which

proscribes possession with intent to distribute cocaine. 27 I. & N. Dec. at 232. Because

the New Jersey School Zone Statute necessarily involves possession with intent to

distribute, the Board determined that it qualified as an aggravated felony. Id. at 233–34.

       At a subsequent hearing, an Immigration Judge reconsidered the prior decision—

that Tokpah had not been convicted of an aggravated felony—and, applying Matter of

Rosa, held that Tokpah had been convicted of an aggravated felony. In light of this new

ruling, Tokpah was no longer eligible for cancellation of removal.2 Tokpah filed a timely



1
       Tokpah also remained eligible for asylum and withholding of removal.
2
       The decision that Tokpah was removable as an aggravated felon also rendered him
ineligible for asylum and withholding of removal. See 8 U.S.C. §§ 1158(b)(2)(A),
1231(b)(3)(B). As a result, Tokpah’s only potential avenue for protection against removal

                                             3
administrative appeal of the Immigration Judge’s decision. The Board, relying on Matter

of Rosa, dismissed Tokpah’s appeal. Tokpah timely filed a petition for review

challenging the Board’s decision. His case was then held in abeyance pending our review

of the Board’s decision in Matter of Rosa. On January 29, 2020, we issued our opinion in

Rosa, 950 F.3d at 81, overturning the Board’s decision in Matter of Rosa.

                                             II3

       In Rosa, we applied the categorical approach4 to determine whether the

defendant’s conviction under the New Jersey School Zone Statute amounted to an

aggravated felony under 8 U.S.C. § 1229b(a)(3). 950 F.3d at 73–76. We held that when

making the aggravated felony determination, adjudicators must compare the state statute

of conviction “to only [its] most similar federal analog.” Id. at 76. Further, we held that

the New Jersey School Zone Statute’s most similar federal analog is 21 U.S.C. § 860 (the

“Federal School Zone Statute”). Id. at 80.




was the Convention Against Torture, but the Immigration Judge found Tokpah failed to
show the requisite likelihood of torture to qualify for deferral of removal.
3
        The Board had jurisdiction under 8 C.F.R. § 1003.1(b)(3), and we have
jurisdiction under 8 U.S.C. § 1252(a). Our jurisdiction to review an order of removal
based on the commission of an aggravated felony is limited, under 8 U.S.C.
§ 1252(a)(2)(C)–(D), to “constitutional claims or questions of law.” Pierre v. Att’y Gen.,
528 F.3d 180, 184 (3d Cir. 2008) (en banc). We review questions of law and
constitutional issues de novo. Myrie v. Att’y Gen., 855 F.3d 509, 515 (3d Cir. 2017).
4
        Courts use the “categorical approach” to determine whether prior criminal
convictions trigger certain consequences under federal law. See e.g., Taylor v. United
States, 495 U.S. 575, 600–602 (1990). Under this approach, courts look “only to the
statutory definitions of the prior offenses” and “consider neither the particular facts
underlying the prior convictions nor the label a State assigns to the crimes.” Shular v.
United States, 140 S. Ct. 779, 783 (2020) (cleaned up) (citations omitted).

                                              4
       In Tokpah’s case, the Board affirmed the Immigration Judge’s decision comparing

the New Jersey School Zone Statute to 21 U.S.C. § 841(a)(1),5 not the Federal School

Zone Statute. Under Rosa, the Board erred. Accordingly, the Government can only

prevail in this case if intervening law has vitiated our holding in Rosa. The Government

contends the Supreme Court’s decision in Shular v. United States, 140 S. Ct. 779 (2020),

does exactly that. We disagree.

       In Shular, the Supreme Court explained that “statutes calling for a categorical

approach ask the court to determine” either (1) “whether the prior conviction was for a

certain offense,” or (2) “whether the conviction meets some other criterion.” Id. at 783.

The Court held that when the statute falls within the “some other criterion” category,

courts need not compare the state conviction to a federal offense. Id. at 787.

       The Armed Career Criminal Act (“ACCA”) provision at issue in Shular called for

a categorical approach to determine whether the defendant’s six prior cocaine-related

convictions under Florida law constituted predicate “serious drug offenses.” Id. at 782–

83. The ACCA defines “serious drug offense” by reference to prohibited conduct—for

example, any state offense involving the conduct of manufacturing a controlled substance

constitutes a “serious drug offense.”6 Id. at 782. The Court reasoned that statutes

describing prohibited conduct, as opposed to referencing specific offenses, are statutes

that ask courts to determine “whether the conviction meets some other criterion.” Id. at



5
        21 U.S.C. § 841(a)(1) proscribes possession with intent to distribute cocaine.
6
        In relevant part, the ACCA defines “serious drug offense” as “an offense under
State law, involving manufacturing, distributing, or possessing with intent to manufacture
or distribute, a controlled substance . . . .” 18 U.S.C. § 924(e)(2)(A)(ii).

                                             5
783, 787. And because the relevant provision of the ACCA fell within the “some other

criterion” category, there was no need to compare the defendant’s state conviction with

any federal offense. See id. at 787.

       Conversely, the statute in Rosa does not fall within the “some other criterion”

category but asks courts to determine whether the state conviction was for a certain

offense. The Immigration and Nationality Act (“INA”) provision at issue in Rosa defined

an “aggravated felony” as “a drug trafficking crime (as defined in [18 U.S.C

§ 924(c)(2)]).” 8 U.S.C. § 1101(a)(43)(B). As relevant here, a “drug trafficking crime” is

“any felony punishable under the Controlled Substances Act.” 18 U.S.C § 924(c)(2). This

INA provision asks courts to determine whether the prior state conviction matches a

certain federal offense—namely an offense punishable as a felony under the Controlled

Substances Act. Because Shular does not affect our precedent regarding how to apply the

categorical approach to statutes that ask for a comparison between a defendant’s prior

conviction and certain federal offenses, Rosa remains binding precedent.7

       The Board’s failure to use the approach detailed in Rosa constitutes error.




7
       We note that after the Shular opinion was issued, the Government petitioned for
rehearing in the Rosa case. In support of its petition, the Government raised the same
argument it raises here, i.e., that Shular vitiates our holding in Rosa. We denied the
Government’s petition.
       Moreover, we note that since Shular was decided, several of our sister circuits
have issued opinions determining whether a petitioner’s state conviction qualified as an
aggravated felony under the INA. None of these opinions cite Shular, let alone hold that
it changes how courts apply the categorical approach in the aggravated felony context.
See, e.g., Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020); Soto-Vittini v. Barr, 973
F.3d 20, 21 (1st Cir. 2020); Gordon v. Att’y Gen., 962 F.3d 1344, 1347–48 (11th Cir.
2020); Cucalon v. Barr, 958 F.3d 245, 250 (4th Cir. 2020).

                                             6
                                          III

      For the reasons provided, we will grant Tokpah’s petition for review, vacate the

decision of the Board, and remand so the Board may conduct further proceedings

consistent with Rosa.




                                           7